Citation Nr: 1737946	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right foot hallux valgus.

5.  Entitlement to service connection for left foot hallux valgus.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a left arm disability.

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for a left ankle disability.

12.  Entitlement to an initial rating in excess of 10 percent for right ankle lateral collateral ligament sprain.

13.  Entitlement to an effective date prior to December 12, 2013, for the award of service connection for right ankle lateral collateral ligament sprain.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1982 to April 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2015, March 2015, and January 2017 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (for Issues 1 through 11), and a transcript of the hearing is associated with the record.  [The Veteran did not request a hearing for Issues 12 or 13.]

In September 2016, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left ear hearing loss, for right foot hallux valgus, for left foot hallux valgus, for bilateral pes planus, for a left shoulder disability, for a left arm disability, for a low back disability, for a left knee disability, and for a left ankle disability, as well as the issue of entitlement to an initial rating in excess of 10 percent for right ankle lateral collateral ligament sprain, are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed tinnitus began in service and has persisted since that time.

2.  The Veteran is not shown to have a right ear hearing loss disability at any time during the period of claim.

3.  On December 12, 2013, the Veteran filed a written statement notifying VA of his intent to file an original claim for compensation benefits.  On December 17, 2013, the Veteran filed a VA Form 21-526EZ constituting an original complete claim of service connection for a right ankle disability.  A January 2015 rating decision denied the claim, and he appealed this decision to the Board.  Following the Board's September 2016 remand of the claim, a January 2017 rating decision granted service connection for right ankle lateral collateral ligament sprain, and assigned a 10 percent rating, effective December 12, 2013 (the date VA received his statement indicating his intent to file a claim).


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3.  An effective date prior to December 12, 2013 for the award of service connection for right ankle lateral collateral ligament sprain is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155(b), 3.400(b)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Regarding the claim of entitlement to service connection for tinnitus, because this claim is being granted, there is no reason to belabor the impact of the VCAA on this matter, and any notice or duty to assist omission is harmless.

Regarding the claims of entitlement to service connection for right ear hearing loss and entitlement to an earlier effective date for the award of service connection for right ankle lateral collateral ligament sprain, VA's duty to notify was satisfied by a letter in December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  Regarding right ear hearing loss, the AOJ arranged for pertinent VA examinations with medical opinions in February 2015, January 2016, and October 2016, which addressed the question of a relationship between the Veteran's claimed right ear hearing loss and his military service.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).

All of the relevant development requested by the Board's September 2016 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  [The Board notes that the Veteran did not respond to the AOJ's October 2016 letter asking him to authorize the release of any outstanding pertinent private treatment records, and therefore VA does not have any further obligation to attempt to obtain any such records.]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for right ear hearing loss and an earlier effective date for the award of service connection for right ankle lateral collateral ligament sprain, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service.

Service Connection - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

The medical evidence of record documents that the Veteran has been diagnosed with tinnitus during the period of the current claim (including on VA audiology examinations in February 2015, January 2016, and October 2016).  His DD Form 214 documents that his Military Occupational Specialty (MOS) in the Air Force was Morse Systems Operator, and therefore the Board will concede that the Veteran was exposed to loud noise in service.  The Veteran has reported that he has had ongoing symptoms of tinnitus ever since being exposed to loud noise during his service, and the Board finds these reports to be competent and credible.  Furthermore, the Veteran's reports of continuous symptoms since service are the most probative evidence of record addressing a causal link between his current tinnitus and his military service.  [The Board finds that the medical opinions provided by the February 2015 and October 2016 VA audiology examiners are entitled to less probative weight, because such opinions are entirely speculative in nature and do not take into account that the Veteran himself is competent and credible to report having had continuous tinnitus since service.]  Thus, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that 38 C.F.R. § 3.303(b) applies to tinnitus).

Service Connection for Right Ear Hearing Loss

Hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

On VA audiology examinations in February 2015 and in January 2016, it was noted that neither puretone thresholds nor speech discrimination (via the Maryland CNC test) could be tested for the right ear.  The VA examiner (who conducted both examinations) stated that the audiometric test results on both occasions were not valid for rating purposes and were not indicative of organic hearing loss.  Such findings do not demonstrate a right ear hearing loss disability under 38 C.F.R. § 3.385.

On VA audiology examination in October 2016, audiometric testing revealed that puretone thresholds for the Veteran's right ear were 10 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz, and his speech discrimination score on the Maryland CNC test was 94 percent.  Such findings do not demonstrate a right ear hearing loss disability under 38 C.F.R. § 3.385.

In the absence of competent evidence of a current right ear hearing loss disability at any time during the period of claim, the Veteran has not presented a valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

Earlier Effective Date for Award of Service Connection for Right Ankle Lateral Collateral Ligament Sprain

A claimant may indicate a desire to file a claim for benefits by submitting an intent to file a claim to VA, which must provide sufficient identifiable or biographical information to identify the claimant.  If VA receives a complete application form prescribed by the Secretary (as defined in 38 C.F.R. § 3.160(a)) appropriate to the benefit sought within one year of receipt of the intent to file a claim, then VA will consider the complete claim filed as of the date that the intent to file a claim was received.  38 C.F.R. § 3.155(b).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award will be the day following separation from active service or the date entitlement arose if the claim is received by VA within one year after separation from service; otherwise, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).

As noted above, the Veteran separated from active service in April 1990.

On December 12, 2013, the Veteran filed a written statement notifying VA of his intent to file an original claim for compensation benefits.  On December 17, 2013, the Veteran filed a VA Form 21-526EZ constituting an original complete claim of service connection for a right ankle disability.  A January 2015 rating decision denied the claim, and he appealed this decision to the Board.  Following the Board's September 2016 remand of the claim, a January 2017 rating decision granted service connection for right ankle lateral collateral ligament sprain, and assigned a 10 percent rating, effective December 12, 2013 (the date VA received his statement indicating his intent to file a claim).

Because VA received the Veteran's complete claim of service connection for a right ankle disability within one year of VA receiving his intent to file a claim, the complete claim is considered to have been filed on December 12, 2013 (i.e., the date that the intent to file a claim was received).  See 38 C.F.R. § 3.155(b).  There is no evidence or correspondence in the record that was received prior to December 12, 2013 which could be construed as either an intent to file a claim or a complete claim.  Therefore, December 12, 2013 (the date of the intent to file a claim) is the earliest possible (and appropriate) effective date for the award of service connection for right ankle lateral collateral ligament sprain, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2).

Accordingly, the Board finds that an effective date prior to December 12, 2013, for the award of service connection for right ankle lateral collateral ligament sprain, is not warranted.



ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.

An effective date prior to December 12, 2013, for the award of service connection for right ankle lateral collateral ligament sprain, is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims for service connection for left ear hearing loss, for right foot hallux valgus, for left foot hallux valgus, for bilateral pes planus, for a left shoulder disability, for a left arm disability, for a low back disability, for a left knee disability, and for a left ankle disability, as well as his claim for an initial rating in excess of 10 percent for right ankle lateral collateral ligament sprain, so that every possible consideration is afforded.

Service Connection for Left Ear Hearing Loss

In its September 2016 remand, the Board noted that the VA examiner who conducted the VA audiology examinations in both February 2015 and in January 2016 had provided "internally contradictory" rationale for concluding that it would be speculative to find a link between any current left ear hearing loss disability and the Veteran's military service, because the objective test results at both examinations were invalid and were not indicative of organic hearing loss, but instead indicated "non organic loss" in the left ear.  The Board's September 2016 remand instructed the AOJ to obtain a medical opinion clarifying "the significance of the finding that the Veteran has non-organic hearing loss."

On VA audiology examination in October 2016, a different VA examiner noted that neither puretone thresholds nor speech discrimination (via the Maryland CNC test) could be tested for the left ear.  The VA examiner stated that the audiometric test results were not valid for rating purposes and were not indicative of organic hearing loss in the left ear, and reiterated the prior VA examiner's finding that the results for the Veteran's left ear "were consistent with a non-organic hearing component."  However, the VA examiner did not provide the requested medical opinion to clarify the significance of this finding.  On remand, an additional medical opinion addressing this point must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

Service Connection for Right Foot Hallux Valgus, for Left Foot Hallux Valgus, for Bilateral Pes Planus, for a Left Shoulder Disability, for a Left Arm Disability, for a Low Back Disability, for a Left Knee Disability, and for a Left Ankle Disability

The Veteran has stated that his claimed orthopedic disabilities may be secondary to his service-connected right foot disability (right foot residuals status post fifth metatarsal fracture) and/or his service-connected right ankle disability (right ankle lateral collateral ligament sprain).  Specifically, he has reported that these service-connected injuries have affected his gait and have also caused him to fall.

On VA orthopedic examinations for the Veteran's feet, left shoulder and arm, low back, left knee, and left ankle in November 2016, the VA examiner (who conducted all of these examinations) diagnosed the Veteran with the following current disabilities: bilateral hallux valgus; bilateral pes planus; left bicipital tendon tear; left rotator cuff tendonitis; left labral tear, including superior labral anterior-posterior lesion (SLAP); left acromioclavicular (AC) joint osteoarthritis; and lumbar spine degenerative arthritis and disc disease.  The VA examiner did not render any orthopedic diagnoses for the Veteran's left ankle or left knee, and instead attributed the pain and weakness in these joints to radiculopathy; however, it was noted that no imaging studies were performed for either the left ankle or the left knee at the current examinations.  In addition, while the VA examiner opined that none of the diagnosed disabilities were related to the Veteran's military service, no medical opinion was provided to address any relationship between his claimed orthopedic disabilities and his service-connected disabilities.  [The Board notes that the VA examiner did opine that the Veteran's bilateral hallux valgus and bilateral pes planus disabilities may be due to "weight bearing" issues, but did not specify the cause of such issues.]  On remand, an additional medical opinion addressing this question must be obtained.

Rating for Right Ankle Lateral Collateral Ligament Sprain

The Board notes that the VA ankle examinations conducted during the period of the current claim (in December 2014 and in November 2016) did not include range of motion testing of the right ankle in active motion, passive motion, weight-bearing, and nonweight-bearing.  On remand, a new examination with such testing is necessary.  If the examiner is unable to conduct this required testing or concludes that the required testing is not necessary, then the examiner should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner should also provide a medical opinion addressing the degree(s) of any additional range of motion loss in the Veteran's right ankle due to pain during his reported flare-ups (or explain why such information cannot feasibly be provided).  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should return the record to the VA examiner who conducted the October 2016 VA audiology examination for an additional medical opinion.  THE EXAMINER MUST REVIEW THE ENTIRE RECORD.  Based on the factual evidence of record, the examiner must provide an opinion that responds to the following:

What is the SIGNIFICANCE of the finding that the Veteran has non-organic hearing loss in the left ear?  For example, does this assessment represent a belief that the Veteran's test responses for the left ear were not credible, that left ear hearing loss IS present but not quantifiable, or that there is a certain but unidentified/unknown medical cause for the Veteran's reported left ear hearing loss and/or inconsistent objective test results?

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If the requested VA examiner is unavailable (or unable for any reason) to provide any requested opinion, then arrangements should be made for the ENTIRE RECORD to be reviewed by another appropriate medical provider who can provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide the requested opinion, then such examination should be scheduled.

2. The AOJ should arrange for an ORTHOPEDIC EXAMINATION of the Veteran to ascertain the likely cause of his claimed orthopedic disabilities, as well as the severity of his service-connected right ankle lateral collateral ligament sprain.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINER IN CONJUNCTION WITH THE EXAMINATION. Any indicated tests or studies must be completed, TO SPECIFICALLY INCLUDE DIAGNOSTIC IMAGING STUDIES FOR THE LEFT ANKLE AND THE LEFT KNEE.  The examiner should also be provided a copy of the criteria for rating ankle disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. For any left ankle and left knee disabilities: Please identify (by diagnosis) each such ORTHOPEDIC disability entity that is found or shown by the record.

b. For the Veteran's right foot hallux valgus, left foot hallux valgus, bilateral pes planus, and each diagnosed disability of the left shoulder, left arm, low back, left knee, and left ankle: Please identify the likely cause for each diagnosed disability, as follows:

(i) Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service?

(ii) Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected right foot residuals status post fifth metatarsal fracture AND/OR his service-connected right ankle lateral collateral ligament sprain?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

c. For the Veteran's service-connected right ankle lateral collateral ligament sprain:

(i) Please describe all symptoms and manifestations of this disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(ii) Please conduct range of motion studies, which should include active AND passive motion and weight-bearing AND non-weight-bearing AND, IF POSSIBLE, WITH RANGE OF MOTION MEASUREMENTS OF THE OPPOSITE UNDAMAGED JOINT.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

(iii) Please note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  In addition, please opine as to the degree(s) of any ADDITIONAL RANGE OF MOTION LOSS that would be expected in the right ankle due to pain during his reported flare-ups AND following repeated use (or explain why this information cannot feasibly be provided).

(iv) Please specifically comment on the overall impact that this disability has on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for left ear hearing loss; service connection for right foot hallux valgus, for left foot hallux valgus, for bilateral pes planus, for a left shoulder disability, for a left arm disability, for a low back disability, for a left knee disability, and for a left ankle disability (TO INCLUDE ON A SECONDARY BASIS); and a higher initial rating for right ankle lateral collateral ligament sprain.  If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


